PER CURIAM.
This case is an appeal by the defendants below seeking a review of a judgment, entered by the trial court sitting without a jury, adverse to them in a contractual action involving a sale and delivery of citrus fruit.
The controversy between the parties involved a question of fact in which the trial judge, acting without a jury, ruled in favor of the plaintiff, below, appellee here.
We have reviewed the evidence and studied the briefs of the parties and find that the question so determined was within the judgment of the trial judge. Therefore, judgment must be affirmed.
During the oral argument the attorneys for the respective parties stipulated that ■due to a subtraction error made in the -computation of certain sums, the judgment in this case should be $3,639.44 instead of $3,538.24 and that on the remand of the ■ case, if affirmed, that the trial judge should enter a new judgment in the sum of $3,-639.44.
It is directed that on the remand of this ■ case that a judgment be entered in favor of the plaintiff below, Holly Hill Citrus Canning Company, a Florida corporation, in the sum of $3,639.44.
SHANNON, C. J., ALLEN, J., and FIENSLEY, ROBERT E., Associate Judge, concur.